               Case: 19-01016        Doc: 4       Filed: 03/07/19   Page: 1 of 8




Dated: March 7, 2019
The following is ORDERED:




     __________________________________________________________________



                   IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

In re:                                        )
                                              )
Bruce Dwain Copeland,                         )              Case No. 18-13948-JDL
                                              )              Ch. 13
                     Debtor.                  )
                                              )
Bruce Dwain Copeland,                         )
                                              )
                     Plaintiff,               )
                                              )
v.                                            )              Adv. No. 19-01016-JDL
                                              )
California Department of Insurance,           )
                                              )
                     Defendant.               )


                                  ORDER DISMISSING CASE

                                       I. Introduction

         This is an adversary proceeding brought by Debtor Bruce Dwain Copeland

(“Copeland”) against the California Department of Insurance (the “Department”) seeking

declaratory and injunctive relief pertaining to the Department’s allege failure or refusal to

provide Copeland with an insurance license. Before the Court for consideration sua sponte
                Case: 19-01016        Doc: 4     Filed: 03/07/19     Page: 2 of 8




is Copeland’s Complaint For: Abuse of Power, Declaratory Releif (sic) and Injunctive Releif

(sic) filed on February 13, 2019 (the “Complaint”) [Doc. 1]. Pursuant to Fed.R.Bankr.P.

7052 and 90141, the below constitutes the Findings of Fact and Conclusions of Law upon

which the Court bases this Order to dismiss Copeland’s adversary proceeding.

                                        II. Background

       Copeland’s Complaint alleges three Counts: abuse of power, declaratory relief and

injunctive relief. Count 1 for “abuse of power” alleges that the Department “abused its

power and has caused Plaintiff Copeland to suffer harm.” There are absolutely no

elucidating facts alleged as to the nature of the “abuse of power.” Count 2 for declaratory

relief alleges that the Department “is refusing to provide the necessary documents that he

needs to proceed with a new license.” Again, there are no other facts alleged supporting

this claim. Count 3 for injunctive relief alleges that the Department “has willfully and

maliciously delayed his right to work and make a living.” No facts supporting this Count are

alleged.

       On October 4, 2018, Copeland filed an action against the Department and fourteen

(14) other defendants in the United States District Court for the Central District of

California.2 As against the Department and two other defendants (including the California


       1
         All future references to “Rule” or “Rules” are to the Federal Rules of Bankruptcy Procedure
or to the Federal Rules of Civil Procedure made applicable to bankruptcy proceedings, unless
otherwise indicated.
       2
         Bruce Dwain Copeland v. California Department of Insurance et al., United States District
Court for the Central District of California, Case No. 18-CV-08557-FMO-MAA. Although Copeland
names fourteen (14) specific Defendants, he includes as the fifteenth defendant (John) “Does 1-
100 and “sues these defendants by such fictitious names” with the right to amend his complaint to
allege the true names and capacities when ascertained.

        This Court is entitled to take judicial notice of both its own docket sheets and other state
or federal court docket sheets. United States v. Ahidley, 486 F.3d 1184,1192, n. 5 (10th Cir. 2007).

                                                 2
                 Case: 19-01016       Doc: 4     Filed: 03/07/19      Page: 3 of 8




State Contractors Licensing Board), Copeland alleged a Cause of Action (Eleventh Cause

of Action) for “abuse of power”.3 That Cause of Action alleges “the State Agencies along

with the Designated employee have created barriers and obstacles against Plaintiff to

avoid Plaintiff obtaining professional licenses without just cause.”4 No other facts

supporting the abuse of power claim are set forth.

       Prior to the time the Department was served in the California litigation, two

defendants filed Motions to Dismiss Copeland’s Complaint pursuant to Rule 12 (b)(6) for

failure to state a claim for relief. On February 11, 2019, the Court entered an Order

granting the defendants’ Motions to Dismiss dismissing Copeland’s Complaint with leave

to amend.5 The Court found that “the Complaint fails to provide the factual underpinnings

of plaintiff’s claims”, and failed to meet the Rule 12(b)(6) standard to “allege facts in his or

her complaint which are ‘sufficient to raise a plausible entitlement to relief’.” (citing Warden

v. Walkup, 2012 WL 5835359,*3 (D. Ariz. 2012)). The Court instructed that “Plaintiff is

further cautioned that under the Eleventh Amendment of the United States Constitution,

‘neither a State nor agencies acting under its control may be subject to suit in federal court’

absent a waiver of their sovereign immunity.” (citing Puerto Rico Aqueduct & Sewer

Authority v. Metcalf & Eddy, Inc., 506 U.S. 139, 114, 113 S.Ct. 684, 687-88 (1993)). The

Court’s order provided that “[i]f plaintiff still wishes to pursue this action, he is granted until


       3
         As to the other defendants, Copeland alleged causes of action for fraud, deformation (sic),
breach of fiduciary duty, aiding and abetting a breach of fiduciary duty, breach of implied contract,
unjust enrichment, breach of implied covenant of good faith and fair dealing, unfair business
practices, civil conspiracy, embezzlement and negligence. [Case No. 18-CV-08557, Doc. 1].
       4
           Case No. 18-CV-08557, Doc.1, ¶ 32.
       5
           Order Re: Motions, Case No. 18-CV-08557, Doc. 35.

                                                 3
                 Case: 19-01016       Doc: 4    Filed: 03/07/19    Page: 4 of 8




February 20, 2019, to file a first amended complaint attempting to cure the deficiencies set

forth above as well as the other alleged defects outlined in defendants’ Motions.”6 Rather

than amending his Complaint, on February 11, 2019, Copeland filed his Notice of Appeal

to the United States Court of Appeals for the Ninth Circuit.7 The appeal remains pending.

                                         III. Discussion

       Copeland’s Complaint in the case before this Court is clearly deficient and could not

survive a Rule 12(b)(6) motion to dismiss or this Court’s sua sponte authority to dismiss

the case for failure to state a claim upon which relief can be granted. To survive a motion

to dismiss under Rule 12(b)(6), the complaint must contain enough facts to state a cause

of action that is “plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct.

1937 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955

(2007)). In Twombly, the Supreme Court ruled that a complaint “does not need detailed

factual allegations,” but must contain “enough facts to state a claim to relief that is plausible

on its face.” Id. (Emphasis added). In other words, the plaintiff must “nudge [his] claims

across the line from conceivable to plausible.” Id.

       Not only has Copeland failed to provide any facts supporting his “abuse of power”

claim of its face, there is no freestanding, common-law cause of action for abuse of

power/authority under the laws of Oklahoma, California or federal law. Cf. Jefferies v.

District of Columbia, 917 F.Supp.2d 10, 57 (D. D.C. 2013); Bravo v. Bexar County,Texas,

2014 WL 1155302 (S.D. N.Y. 2014); O’Bradovich v. Village of Tuckahoe, 325 F.Supp.2d



       6
           Id., Case No. 18-CV-08557, pg. 3, ¶ 5.
       7
           Case No. 18-CV-08557, Doc. 36; 9th Circuit Court of Appeal Docket No. 19-55174.

                                                4
                 Case: 19-01016         Doc: 4      Filed: 03/07/19      Page: 5 of 8




413, 426 (S.D. N.Y. 2004) (“‘abuse of power’ is not an independently cognizable claim for

§ 1983 purposes”); Williams v.Temple University, 2011 WL 2516234 at *10, n. 4 (“there is

no cause of action for ‘abuse of power’...under Pennsylvania law”); Marshall v. Richardson

Properties, 2010 WL 889530 * 3 (D. W.D. Ky. 2010) (“There is no federal ‘abuse of power’

cause of action.”); Riley v. Camp, 130 F.3d 958, 974 (11th Cir. 1997) (“This reduces the

Due Process Cause to nothing more than a catch-all provision that creates a cause of

action for any abuse of government power. This is not a principled rule; this is not a

workable rule of law.”).8

        While sufficient grounds exist for dismissal of Copeland’s Complaint, there is both

a practical and substantive problem which needs to be addressed prior to dismissing this

case at this stage of the proceeding. Were the Court to dismiss Copeland’s Complaint for

failure to state a claim with leave to amend, the amended complaint would in all probability

present the Court with the same issue of accepting jurisdiction where there is a concurrent


        8
           Copeland filed another action in the United States District Court for the Central District of
California against the California State Contractors Licensing Board in which his “abuse of power”
claim was denied. Copeland v. California State Contractors Licensing Board and Does 1-100,
United States District Court for the Central District of California, Case No. 17-CV-08767, 2018 WL
3203040 (D. C.D. Cal. 2018). In this action, Copeland alleged that his lawsuit “arises from
Plaintiff’s inability to get copies or any type of explanation of the alleged citations that are being
used to deny plaintiff Copeland the right to take the State Exam.” Copeland asserted four causes
of action: under (1) 42 U.S.C. § 1983 for violating his 14th Amendment right to due process, (2) the
“California Freedom of Information Act,” (3) Title VII of the Civil Rights Act of 1964 prohibiting racial
discrimination in employment, and (4) “abuse of power.” The court accepted the Report and
Recommendation of the Magistrate Judge dismissing Copeland’s lawsuit with prejudice. The Court
construed the “abuse of power claim” as part of his 14th Amendment due process claim. The Court
dismissed that claim finding that “there is no private right of action under the 14th Amendment;
constitutional claims for damages must be asserted under 42 U.S.C. § 1983.” The Court also
found that the immunity barring federal subject matter jurisdiction under the “Eleventh Amendment
applies to suits against state agencies and state officials sued in their official capacity ‘for all types
of relief,’ including declaratory judgment and injunctive relief.” (citing Romano v. Bible, 169 F.3d
1182, 1185 (9th Cir. (1999)). In the present case, Copeland would be barred by the Eleventh
Amendment from suing the California Department of Insurance.

                                                    5
               Case: 19-01016       Doc: 4     Filed: 03/07/19    Page: 6 of 8




case on file in the California federal courts. “[T]he ‘first to file’ rule... pertains when two

district courts have jurisdiction over the same controversy, affording deference to the first

filed lawsuit.” United States ex rel. Brown Minneapolis Tank Co. v. Kinley Construction Co.,

816 F.Supp.2d 1139, 1149-50 (D. N.M. 2011) (quoting Lipari v. U.S. Bancorp NA, 345

Fed.Appx. 315, 317 (10th Cir. 2009)). The first-to-file doctrine recognizes that “[t]he

simultaneous prosecution in two different courts of cases relating to the same parties and

issues ‘leads to the wastefulness of time, energy and money.’” Cessna Aircraft Co. v.

Brown, 348 F.2d 689, 692 (10th Cir. 1965) (also stating that “[t]he first federal district court

which obtains jurisdiction of parties and issues should have priority and the second court

should decline consideration of the action until the proceedings before the first court are

terminated.”); Buzas Baseball, Inc. v. Board of Regents of the University System of

Georgia, 189 F.3d 477, at *2 (10th Cir. 1999) (first-to-file rule is “to avoid the waste of

duplication, to avoid rulings which may trench upon the authority of sister courts, and to

avoid piecemeal resolution of issues that call for a uniform result”). “To aid in achieving

this goal, the ‘first-to-file’ rule permits a district court to decline jurisdiction where a

complaint raising the same issues against the same parties has previously been filed in

another district court.” Id.; In reTelluride Global Development, LLC, 380 B.R. 585, 592-93

(10th Cir. BAP 2007).

       The first-to-file rule does not require identity of claims, since “there need be only

substantial overlap for the actions to be duplicative and to thus implicate the first-to-file

rule.” Wallace B. Roderick Revocable Living Trust v. XTO Energy, Inc., 679 F.Supp.2d

1287, 1298 (D. Kan. 2010); In re Com21, Inc., 357 B.R. 802, 807 (Bankr. N.D. Cal. 2006)



                                               6
                Case: 19-01016        Doc: 4   Filed: 03/07/19   Page: 7 of 8




(“substantial similarity between the actions is enough”). The second-filed court within the

Tenth Circuit has discretion to either apply the doctrine or to decide whether an exception

applies. The Cherokee Nation v. Nash, et al.,724 F.Supp.2d 1159, 1167 (N.D. Okla. 2010);

Mohawk Field Services v. WPT LLC, 2014 WL 580140 (N.D. Okla. 2014) (“The first to file

rule is a ‘discretionary doctrine’...”).

       Copeland’s claims in the present action are, to the best that the Court can discern,

despite the bare-bones, conclusory and devoid of uninformative allegations, are the

identical or substantially the same as he asserted against the Department in the United

States District Court for the Central District of California proceeding discussed above.

While Copeland joined additional parties in the California action, courts look to whether the

primary parties in both actions are the same. See Guthy-Renker Fitness, L.L.C. v. Icon

Health & Fitness, Inc., 179 F.R.D. 264, 270 (C.D. Cal.1998).

       The Department is central to the dispute. The California action is much farther

along than the case before this Court, having already been dismissed and an appeal

lodged. From a forum non conveniens standpoint, the accessibility of witnesses and other

sources of proof, including the availability of compulsory process to ensure attendance of

witnesses militate in favor of this Court applying the first-to-file rule and defer to the

California Federal District Court. This is not a core proceeding, and the bankruptcy court

and the Federal District Court have concurrent jurisdiction. In determining whether the

bankruptcy court has continuing “related to” jurisdiction, the Court finds the indicia of

“forum-shopping” to be an important factor. “All courts should attempt to protect both the

state and federal court systems from the illegitimate gamesmanship involved in forum



                                               7
               Case: 19-01016       Doc: 4     Filed: 03/07/19    Page: 8 of 8




shopping.” In re Encompass Services, Corp., 337 B.R. 864, 876 (Bankr. S.D. Tex. 2006)

(citing In re Republic Reader’s Service, Inc., 81 B.R. 422, 428 (Bankr. S.D. Tex.1987).

Copeland has filed at least three other adversary proceedings in this Court mirroring

actions which he has filed in California state or federal courts. Considering these factors,

the Court finds that the first-to-file rule applies to this case and dismissal of this adversary

is the appropriate action.

       IT IS THEREFORE ORDERED that Plaintiff Copeland’s Complaint for: Abuse of

Power, Declaratory Relief and Injunctive Relief [Doc.1] is hereby Dismissed.

                                             ###




                                               8
